Citation Nr: 0000451	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-03 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to March 
1977.

Originally, a claim of service connection for a psychiatric 
disability was denied by a decision of the Board of Veterans' 
Appeals (Board) in September 1982.  Thereafter, by a 
September 1988 decision, the Board found that no new factual 
basis for allowing the claim of service connection had been 
presented.  This issue again came before the Board following 
a November 1996 decision of the Winston-Salem, North 
Carolina, RO which denied the veteran's application to reopen 
the claim of service connection for a psychiatric disorder.  
In April 1998, the Board denied the veteran's claim to 
reopen.  Thereafter, the veteran appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In October 1998, the veteran's attorney and 
VA General Counsel filed a joint motion to remand the case to 
the Board.  The Court approved the joint motion by an October 
1998 order.  In February 1999, the Board remanded the 
veteran's appeal for further development.  

Initially, the Board notes that whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim on its merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen this claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by the Board in September 1982; in September 1988, the 
Board again denied such a claim on the grounds that no new 
factual basis for a grant had been presented.  


2.  Evidence received since the September 1988 Board decision 
includes new information, but this evidence relative to a 
psychiatric disorder is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.


CONCLUSION OF LAW

Evidence submitted since a September 1988 Board decision is 
not new and material evidence; the claim of service 
connection is not reopened.  38 U.S.C.A. §§ 1131, 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 3.303, 20.1100, 20.1105 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran desires a grant of service connection for 
psychiatric disability.  However, her current claim is not 
the first time VA has considered such an application.  
Previously, a claim of service connection for a psychiatric 
disorder was denied by the Board in September 1982 because 
the record on appeal did not show a psychiatric disorder was 
present in military service; nor did it show that a psychosis 
manifested itself to a compensable degree within one year 
following the veteran's separation from military service.  
Subsequently, in September 1988, the Board considered an 
application to reopen the claim and found that no new factual 
basis had been presented to allow a grant of service 
connection because the record on appeal did not show that the 
veteran had an acquired psychiatric disorder while in 
military service or that her then-current psychiatric 
disorder, first diagnosed approximately two years after her 
separation from military service, was causally related to her 
military service.  As a result, the Board may now consider 
the veteran's claim of service connection on the merits only 
if "new and material evidence" has been presented or 
secured since the September 1988 Board decision.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.156, 20.1105 
(1999); 

Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently determined that a three-step approach must be 
followed to claims to reopen.  See also Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Under this three-step 
approach to claims to reopen, VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, it must be determined whether, based upon all of 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, then VA may proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C. § 5107(a) has been 
fulfilled.

Evidence available to the Board in September 1988 consisted 
of service medical records, a VA psychological evaluation 
dated in June 1977, a VA examination 

report dated in September 1980, private treatment records 
from Nash Mental Health Center, dated from June 1979 to July 
1982, private treatment records from Cherry Hospital dated in 
August 1980, two statements from the veteran's mother, dated 
in July 1980 and June 1981, five statements from long-time 
family friends and neighbors as well as from the Deacon of 
the veteran's church, received by the RO in February 1985, a 
Social Security Administration (SSA) decision with attached 
psychiatric reports, dated in August 1987, and various 
written statements by the veteran to the RO.

A review of the veteran's service medical records reveals 
that a record entry, dated in January 1977, shows that the 
veteran was stressed.  A January 1977 psychiatric statement 
indicates that she was seen because her commanding officer 
noted behavioral difficulties and lack of motivation or 
interest in her work.  On examination, the veteran was fully 
oriented and somewhat uncooperative; her attitude was 
passive, aggressive, and manipulative; her affect was 
ambivalent; mood was level; thought processes and content 
were normal; no disorder of perception was elicited; and her 
judgment and insight were poor.  The recommendation was that 
it would be in the best interest of the Army and the veteran 
for the veteran to be considered for administrative 
separation.  Thereafter, February and March 1977 documents 
show that the veteran was discharged due to unsuitability--
apathy.  On the occasion of her discharge examination, 
conducted in February 1977, the veteran reported that she had 
been sent for evaluation at the mental hygiene clinic and the 
examiner had noted that her psychiatric condition was normal.

At a VA psychological evaluation conducted in June 1977, the 
veteran complained of an unwanted pregnancy and said she was 
depressed.  After an examination it was opined that the 
veteran was not depressed but simply did not know how to deal 
with her unwanted pregnancy.  A psychiatric disorder was not 
found. 

In a September 1980 VA neuropsychiatric examination report, 
it was noted that the veteran was unemployed, spent her days 
sitting around the house, and was on Thorazine.  On 
examination, the veteran was quiet, showed little change in 

expression, reported difficulty sleeping, difficulty getting 
along with her parents, and auditory hallucinations.  The 
diagnosis was moderate to moderately severe atypical 
psychosis.

A treatment summary from Cherry Hospital, dated in August 
1980, shows that the veteran was committed after assaulting 
her mother.  The diagnosis was transient situational 
disturbance of adult life.

Private treatment records from Nash Mental Health Center, 
dated from June 1979 to July 1982, showed, in substance, the 
veteran diagnoses and treatment for adjustment reaction to 
adult life (see records dated in March 1980 and April 1980), 
transient situational disturbance of adult life (see records 
dated in September 1980 and January 1981), schizophrenic 
illness (see record dated in October 1980), anxiety and mild 
"akathisia" (see record dated in May 1981), and atypical 
psychosis (see records dated in October 1981, January 1982, 
April 1982, and July 1982). 

In July 1980 and June 1981 statements, the veteran's mother 
reported that, after the veteran's return from service, she 
was both hostile and afraid of her parents, her thinking was 
irrational, she talked to herself, she neglected her personal 
hygiene, and she lost her ability to carry on meaningful 
relationships.  The veteran's mother opined that her daughter 
had a psychiatric disorder that was caused by her military 
service.  

The five statements received by the RO in February 1985 
indicate that the veteran was a normal, intelligent, quiet, 
and respectful woman who exhibited no signs of mental illness 
before she entered military service.  It was noted that, upon 
her return from military service, she acted mentally 
disturbed and unbalanced. 

The SSA decision, dated in August 1987, noted that the 
veteran had severe undifferentiated schizophrenia and mental 
retardation.  It then found that the veteran had been 
disabled, as defined by the SSA, since May 1979.  The 
decision included a 

reference to Robert L. Green, Jr., M.D., and an opinion 
provided by him to the effect that the veteran had 
psychiatric disability that had its onset while she was in 
military service.

A review of the evidence received since the September 1988 
final Board decision reveals that the veteran has submitted 
additional evidence in the form of a duplicate copy of one 
page of the August 1987 SSA decision, her own written 
statements, private treatment records from Nash Mental Health 
Center, dated from March 1980 to December 1995, and, 
following the Board's February 1999 remand, a duplicate copy 
of a March 1980 private treatment record from Nash Mental 
Health Center and private treatment records from Nash Mental 
Health Center, dated from January to May 1999.

Initially, the Board observes that the entire SSA decision, 
including the single page filed by the veteran, was part of 
the record on appeal at the time of the September 1988 
denial.  Similarly, the March 1980 private treatment record 
from Nash Mental Health Center, was part of the record on 
appeal at the time of the September 1988 denial.  As stated 
earlier, "new" evidence is evidence that is not "merely 
cumulative" of other evidence in the record.  See West v. 
Hickson, 12 Vet. App. 247 (1999); Evans v. Brown, 
9 Vet. App. 273, 283 (1996); Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Accordingly, this additional evidence is cumulative 
of evidence contained in the record on appeal at the time of 
the final September 1988 decision and is consequently not 
"new" evidence.

Private treatment records from Nash Mental Health Center, 
dated from March 1980 to December 1995, and dated from 
January to May 1999, have been received by the RO.  The Board 
notes that, out of these records only the August 1980, the 
December 1995, and the January to May 1999 records, as well 
as the medication histories, were not part of the record on 
appeal at the time of the September 1988 Board decision.  
However, as with the evidence available in September 1988, 
this 

additional evidence consists of treatment records that show 
her complaints and/or treatment for variously diagnosed 
psychiatric disorders starting more than one year after her 
separation from military service.

Therefore, because the aforementioned treatment records 
merely provide VA with a continued record of the veteran's 
post-service complaints and/or treatment for variously 
diagnosed psychiatric disorders more than a year after her 
separation from military service, which history existed in 
the record at the time of the September 1988 Board decision, 
they do not constitute new and material evidence.  In short, 
the newly received evidence appears to include recitations of 
the veteran's complaints and/or treatment as previously 
presented.  This sort of evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
her claim.  In short, the new evidence tends to prove nothing 
beyond what was previously shown in September 1988, namely 
that the veteran experiences post-service psychiatric 
problems.

In reaching the above conclusions, the Board has considered 
the veteran's written statements to the RO (i.e., that her 
psychiatric disorder arose from the stress she was subject to 
in service).  However, the Board finds that her statements do 
not provide the Board with more details concerning the 
alleged incurrence of a psychiatric disorder in service that 
were not of record at the time of the final September 1988 
decision.  Moreover, while a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, the veteran's opinion as to medical etiology, a 
question integral to the underlying claim of service 
connection, is not helpful.  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Bostain v. West, 11 Vet. App. 124 
(1998) (someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran has not been shown to 
possess, must provide evidence regarding medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Accordingly, 
her lay assertions regarding etiology are merely cumulative 
in nature and cannot be treated as "new" evidence. 

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
disposition.  Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
consideration of whether the claim is well grounded and 
whether VA should assist the veteran under 38 C.F.R. § 5107 
(West 1991) is not permitted.  Id.  

The Board notes that the veteran's representative has argued 
that the September 1988 Board decision should not be treated 
as final because it did not specifically address the part of 
the 1987 SSA decision that referred to Dr. Green's opinion as 
to the onset of psychiatric disability.  It has also been 
argued in the alternative that this opinion evidence should 
be treated as new and material evidence because it was not 
previously considered.  In this regard, the Board is 
constrained by the rule that Board decisions, such as the 
1988 one, are final adjudications.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).  In the context of the 
issue presently before the Board, namely a claim to reopen, 
the prior decision is not impugnable.  But see 38 C.F.R. 
§ 20.1400 (1999) (motions to revise a prior Board decision 
may be made on the grounds of clear and unmistakable error).  
Additionally, the opinion evidence may not be considered as 
new and material evidence when it is clear from a reading of 
the Board's 1988 decision, that the evidence was then in the 
record.  Consequently, despite arguments to the contrary, the 
Board finds that no new and material evidence has been 
submitted.


ORDER

Absent the presentation of new and material evidence, the 
application to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

